Citation Nr: 0412138	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  03-12 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for the 
residuals of post-operative herniated nucleus pulposus at L3-
L4 and L5-S1.

2.  Entitlement to a rating in excess of 10 percent for 
patellofemoral arthralgia and chondromalacia, right knee.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel

INTRODUCTION

The veteran served on active duty from February 1979 to 
October 1986, plus a period of active duty training in May 
1997.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas, which 
denied the claims on appeal.

The issue of a higher rating for a right knee disability will 
be discussed below.  The Board finds that further development 
is needed on the remaining two issues.  As such, to the 
extent necessary, this appeal will be REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  VA 
will notify the veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claim on appeal and has notified 
him of the information and evidence necessary to substantiate 
his claim.

2.  The veteran's right knee disability is manifested by 
subjective complaints of occasional swelling, occasional 
locking, weakness, stiffness, and fatigability; objective 
findings include limited range of motion, but no Lachman, 
McMurray, or pivot tests, no knee effusion, and good muscle 
strength.  X-ray evidence of arthritis of the right knee is 
shown. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 10 
percent for patellofemoral arthralgia and chondromalacia, 
right knee, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.71, 4.71a, Diagnostic Codes (DCs) 5256, 5257, 5258, 
5259, 5260, 5261 (2003).

2.  A separate schedular evaluation of 10 percent for 
arthritis of the right knee is warranted.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.59, 4.71, 
4.71a, DCs 5003-5010 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2003).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  However, the Board has 
been directed to consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 
436 (2002) (finding it appropriate to consider factors 
outside the specific rating criteria in determining level of 
occupational and social impairment).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2003).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2003). 

In addition, the General Counsel for VA issued a precedent 
opinion in July 1997 which held that a claimant who had 
arthritis and instability of the knee may be rated separately 
under DCs 5003 and 5257.  See VAOPGCPREC 23-97.  In August 
1998, VA General Counsel issued VAOPGCPREC 9-98.  Citing 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), the 
General Counsel found that even if the claimant technically 
has full range of motion but the motion is inhibited by pain, 
a compensable rating for arthritis under DC 5003 and § 4.59 
would be available.

Further, the degree of impairment resulting from a disability 
is a factual determination with the Board's primary focus 
upon the current severity of the disability.  Francisco v. 
Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  The Board is also mindful that it must 
review "all the evidence of record (not just evidence not 
previously considered) once a claimant has submitted a claim 
for an increased disability rating."  Swanson v. West, 12 
Vet. App. 442 (1999); Hazan v. Gober, 10 Vet. App. 511, 521 
(1997). 

The RO originally rated the veteran's right knee disability 
under DC 5257.  The Board will also consider DCs 5003, 5010, 
5256, 5258, 5259, 5260, and 5261 for evaluating his knee 
impairment.

Arthritis due to trauma under DC 5010 substantiated by X-ray 
findings is rated as degenerative arthritis under 5003.  
Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5003.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate DC, a rating of 10 percent is warranted for each 
major joint or groups of joints affected by limitation of 
motion, to be combined, not added under DC 5003.

Further, favorable ankylosis of the knee, in full extension 
or in slight flexion between 0 degrees and 10 degrees, 
warrants a 30 percent evaluation under DC 5256; ankylosis in 
flexion between 10 degrees and 20 degrees warrants a 40 
percent evaluation; ankylosis in flexion between 20 degrees 
and 45 degrees warrants a 50 percent evaluation; and 
extremely unfavorable ankylosis in flexion at an angle of 45 
degrees or more warrants a 60 percent evaluation.  

Under DC 5257, when there is impairment of the knee, 
including recurrent subluxation or lateral instability, a 10 
percent evaluation will be assigned where the disability is 
"slight," a 20 percent will be assigned for a "moderate" 
disability, and 30 percent is warranted for "severe" 
disability.  Under DC 5258, an evaluation of 20 percent is 
assigned where the semilunar cartilage is dislocated, with 
frequent episodes of locking, pain, and effusion.  Under DC 
5259, a 10 percent evaluation is assigned for removal of the 
semilunar cartilage, symptomatic.  

Limitations of flexion under DC 5260 are assigned a 10 
percent evaluation when flexion is limited to 45 degrees; and 
a 20 percent evaluation when flexion is limited to 30 
degrees.  A 30 percent evaluation is assigned under this code 
when flexion is limited to 15 degrees.  Limitations of 
extension under DC 5261 are assigned a 10 percent evaluation 
when extension is limited to 10 degrees; and a 20 percent 
evaluation when extension is limited to 15 degrees.  A 30 
percent evaluation is assigned under this code when extension 
is limited to 20 degrees, a 40 percent when extension is 
limited to 30 degrees, and a 50 percent when extension is 
limited to 45 degrees.

After a careful review of the medical evidence of record, the 
Board finds that a higher than 10 percent rating for a right 
knee disability is not warranted.  To this end, the Board has 
placed significant probative value on a February 2002 VA 
examination which specifically addressed the issue on appeal.  
Further, it does not appear that the veteran receives regular 
outpatient treatment for his right knee disability.

First, clinical findings do not disclose that the veteran has 
ankylosis of the right knee.  Ankylosis is defined as 
stiffening or fixation of a joint.  While range of motion was 
limited from 0 to 90 degrees in the February 2002 VA 
examination (with 0 to 140 degrees as anatomically normal), 
there was a certain level of motion of the right knee.  As 
there is no fixation or stiffening of the right knee joint, 
the Board can find no basis under DC 5256 to grant the 
veteran a higher than 10 percent evaluation.  

Next, the Board finds that the veteran's symptoms constitute 
no more than a "slight" knee disability.  The Board is 
particularly persuaded by the February 2002 VA examination 
report which related that there was no knee effusion, muscle 
strength was good, and he demonstrated negative Lachman, 
McMurray, and pivot test.  While he continued to report on-
going knee pain, there was no indication of moderate 
recurrent subluxation or lateral instability, as required by 
DC 5257.  In addition, the VA examiner noted that there were 
"no limitations due to pain on this musculoskeletal 
examination."  Therefore, the Board finds that the right 
knee disability is appropriately rated at a 10 percent 
disability for "slight" knee impairment.  Moreover, a 20 
percent rating under DC 5258 requires cartilage dislocation 
with frequent locking, pain, and effusion.  The Board 
concludes that the veteran's symptoms do not approximate the 
criteria provided by DC's 5257 and 5258 for a 20 percent 
rating.

Also, while a higher rating could be available under DCs 5260 
and 5261 (limitation of flexion/extension), the veteran's 
right knee flexion/extension motion has been reported as 0 to 
90, which does not warrant a higher evaluation under either 
DC 5260 or DC 5261.  Specifically, a 20 percent rating 
requires that flexion be limited to 30 degrees (the veteran 
is able to perform flexion up to 90 degrees) and extension 
must be limited to 15 degrees (the veteran's extension is 
anatomically normal at 0 degrees).  As such, there is no 
basis for a higher rating under DCs 5260 or 5261.  

Nonetheless, after reviewing the evidence on file, the Board 
finds that the veteran is entitled to a separate 10 percent 
rating for arthritis of the right knee with painful motion.  
Specifically, the February 2002 VA examination report noted a 
diagnosis of mild degenerative joint disease of the right 
knee.  Further, he has reported on-going complaints of pain 
on motion.  As noted above, VA General Counsel has held that 
a claimant who technically had full range of motion but the 
motion was inhibited by pain may be rated separately under DC 
5003.  Accordingly, a separate evaluation is warranted for 
right knee arthritis.  The rating for arthritis is based upon 
painful motion.  It is noted that in assigning this separate 
rating, the Board has contemplated the complaints of weakness 
and pain as described by the veteran.  

In reaching this conclusion, the Board notes that VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran's working or seeking 
work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  These requirements for the 
consideration of the complete medical history of the 
claimant's condition operate to protect claimants against 
adverse decisions based upon a single, incomplete or 
inaccurate report and to enable the VA to make a more precise 
evaluation of the level of disability and any changes in the 
condition.  

The Board has considered these provisions, taking into 
consideration the objective findings as well as the 
subjective statements of the veteran, and finds that the 
current ratings of the right knee are appropriate at this 
time.  The Board finds that the rating contemplates the 
veteran's demonstrated complaints of pain and the limitation 
of motion and functional loss due to pain.  However, even 
considering the standards outlined in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), and the provisions of 38 C.F.R. § 4.40 et 
seq., there is no basis on which to assign higher ratings at 
this time.

In reviewing the veteran's claim, the Board has considered 
the Veterans Claims Assistance Act of 2000 (VCAA), which, 
among other things, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  In this case, VA's duties have been fulfilled 
to the extent possible with regard to the issue decided in 
this decision.  

First, VA must now notify the appellant of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary, that is necessary to substantiate the claim, 
and indicate which portion of that information and evidence, 
if any, is to be provided by the appellant and which portion, 
if any, the Secretary will attempt to obtain on behalf of the 
appellant.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159 (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Next, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in that endeavor.  38 U.S.C.A. § 5103A (West 2002).  

The final rule implementing the VCAA was published on August 
29, 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by the VA as 
of that date, with the exception of the amendments to 38 
C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and § 
3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

In March 2002, the RO notified the veteran about his rights 
under the VCAA and informed him of what evidence he needed to 
submit in support of his claim.  He was told what evidence 
had been considered, where to send the evidence, and that VA 
would help him obtain evidence.  In March 2003, the RO 
provided him with a Statement of the Case which set forth all 
pertinent regulations regarding his claim, and also included 
the new duty to assist provisions of 38 C.F.R. § 3.159.  He 
also underwent a VA examination specifically to address the 
issue on appeal, and VA medical evidence has been associated 
with the claims file.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claim on appeal have been 
made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  Therefore, the Board finds that the 
mandates of the VCAA have been satisfied.

The Veterans Claims Court decision in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  As noted above, he was informed of 
his due process rights by letter dated in March 2002 and was 
provided with the provisions of the new law in a March 2003 
Statement of the Case.  All the VCAA requires is that the 
duty to notify be satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  


ORDER

The claim for entitlement to a rating in excess of 10 percent 
for patellofemoral arthralgia and chondromalacia, right knee, 
is denied.

A separate 10 percent evaluation for arthritis of the right 
knee is granted, subject to the law and regulations governing 
the payment of monetary benefits.


REMAND

After the veteran filed his claim for an increased rating for 
a low back disability, the applicable rating criteria for 
intervertebral disc disease, 38 C.F.R. § 4.72, DC 5293, were 
revised effective September 23, 2002.  See 67 Fed. Reg. 
54,345 (Aug. 22, 2002).  The RO considered these regulations 
in its decision.  However, the remaining spinal regulations 
were recently amended in September 2003 and these were not 
considered by the RO.  See 68 Fed. Reg. 51,454 (Aug. 27, 
2003).  In addition, the Board notes that the veteran has not 
been afforded a VA examination under the new regulations and 
a current examination is warranted.  Moreover, there are 
conflicting medical opinions regarding the veteran's 
employability.  Therefore, a clarifying medical opinion is 
needed.

Further, a determination should be made as to whether there 
has been recent medical care, and whether there are any 
additional records that should be obtained.  The veteran is 
advised that while the case is in remand status, he is free 
to submit additional evidence (including private medical 
records) and argument.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  Obtain outpatient treatment records 
related to the claims on appeal from the 
VA Medical Center (VAMC) Outpatient 
Clinic in Fayetteville, Arkansas, for the 
period from January 2002 to the present.

2.  After obtaining the appropriate 
release, please obtain all clinical 
records from Dr. David A. Richter, 
Cornerstone Medical Group, 605 Heather 
Lane, Alma, AK  72921.

3.  Request the veteran to clarify his 
employment history and his income from 
2000 through 2003.  He should be asked to 
submit any documentation he may have 
which would reflect his employment status 
and the amount of his income during this 
time period, such as copies of his tax 
returns for the years 2000 to 2003.

4.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA examination 
to determine the nature and extent of his 
service-connected low back disability.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.  The 
examiner should obtain a detailed 
clinical history from the veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  After reviewing the 
veteran's claims folder as well as 
interviewing and examining him, the 
examiner should address the extent of 
functional and industrial impairment 
resulting from the veteran's service-
connected disabilities low back and right 
knee disabilities and to offer an opinion 
as to whether these service-connected 
disabilities preclude substantially 
gainful employment.

5.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If the 
benefits sought remain denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



